DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
The amendment filed on 8/31/21 has been entered. Claims 17 and 18 have been amended, claims 8-12 and 16 have been withdrawn and claims 1, 4, 5 and 14 have been cancelled.
Drawings
The objection included in Office Action mailed on 6/16/21, is withdrawn per applicant’s amendment filed on 8/31/21.  
35 USC § 112
35 USC § 112(a), and 35 USC § 112(b) for claim 17 in Office Action mailed on 6/16/21, is withdrawn per applicant’s amendment filed on 8/31/21.
Response to Arguments
Applicant’s arguments filed 8/31/21 with respect to the rejections 2, 3, 6, 7, 13, 15, 17 and 18 under 35 U.S.C. 102 and 103 have been fully considered and are persuasive. Therefore, the rejection has been withdrawn. However, upon further consideration, a new ground(s) of rejection is made in view of Rehe, Wang et al, Aoki and Gmeiner et al.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claim 18 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 18 recites the limitation “the light-refracting interface”. This renders the claim indefinite because it is unclear whether it is the same “curved light-refracting interfaces” in line 7 of claim 13. Correction is required.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 13 is rejected under 35 U.S.C. 103 as being unpatentable over Rehe (US 20130267778) in view of Wang et al. (US 20180017806).
Regarding Claim 13, Rehe discloses medical endoscope (endoscope 3), comprising: a shaft (the protective sleeve 1) comprising a distal end (a distal end 6); 
an optical imaging device (Fig.4) at the distal end (a distal end 6) of the shaft (the protective sleeve 1) for producing a real image of an object observed by means of the endoscope ([0034] an illumination unit for illuminating the object to be imaged; optical fibres, via which the light for illuminating an object to be imaged is transmitted, can run from the connector 11); 
at least one of an image transfer device (optical fibres) for transmitting the real image and an image sensor (imaging lens system 13) for capturing the real image (optical fibres, via which the light for illuminating an object to be imaged is transmitted, can run from the connector 11 to the distal end of the endoscope tube 2); 
wherein the imaging device (Fig.4) has curved light-refracting interfaces, which are tilted in relation to one another (Figs.4 and 9, [0049] transparent area 25 can also be formed such that it has a spherically curved, concave inside and a spherically curved, convex outside with constant thickness, at least in one direction), which are tilted in relation to one another (Figs.4, 8 and 9); 
wherein a viewing direction of the endoscope is not parallel to a longitudinal axis of the distal end (a distal end 6) of the shaft (the protective sleeve 1) of the endoscope (Fig.4, endoscope 3 with a viewing direction 24 of approx. 45.degree).
However, Rehe does not disclose wherein no reflecting surface is provided upstream of the real image in relation to a light flux.
([0041]-[0042] Figs. 1-2, without the need for a mirror reflection element; light travels through the focusing lens 12, the spacer 14, and is incident on the grating 16 without any reflections therebetween).
	It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to modify the device of Rehe to have wherein no reflecting surface is provided upstream of the real image in relation to the light flux as taught by Wang et al. in order to provide lower cost and/or less complexity ([0006]-[0009] of Wang et al.). The modified device of Rehe in view of Wang et al. will hereinafter be referred to as the modified device of Rehe and Wang et al.
Claims 2-3 and 17-18 are rejected under 35 U.S.C. 103 as being unpatentable over Rehe (US 20130267778) in view of Wang et al. (US 20180017806) in further view of Aoki (US 6327094).
Regarding Claim 2, the modified device of Rehe and Wang et al. teach the claimed invention as discussed above concerning claim 13, but does not teach wherein one of the curved light-refracting interfaces of the imaging device is not rotationally symmetric. 
Aoki teaches wherein one of the curved light-refracting interfaces of the imaging device is not rotationally symmetric (Figs.1-6, col.16, lns.50-56, a rotationally asymmetric surface).
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to modify the modified device of Rehe and Wang et al. to have wherein one of the curved light-refracting interfaces of the imaging device is 
	Regarding Claim 3, the modified device of Rehe and Wang et al. teach the claimed invention as discussed above concerning claim 13, but do not teach wherein one of the curved light-refracting interfaces of the imaging device is not a section of a rotationally symmetric curved surface.  
Aoki teaches wherein one of the curved light-refracting interfaces of the imaging device is not a section of a rotationally symmetric curved surface (Figs.1-10 and 34-38, col.17, lns.23-48, rotationally asymmetric curvature).
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to modify the modified device of Rehe and Wang et al. to have wherein one of the curved light-refracting interfaces of the imaging device is not a section of a rotationally symmetric curved surface as taught by Aoki in order to provide increasing the degree of freedom and also chromatic aberrations can be favorably corrected (col.17, lns.35-55 of Aoki).
Regarding Claim 17, the modified device of Rehe and Wang et al. the claimed invention as discussed above concerning claim 13, and Rehe teaches the medical endoscope (endoscope 3), wherein: the imaging device (Fig.4) comprises a plurality of optically transparent bodies with the light-refracting interfaces ([0013] and [0049] wherein the transparent area has a spherically curved, concave inside, a spherically curved, convex outside and a constant thickness, at least in one direction.), 
([0049] illumination unit can be configured such that the light for illumination can pass through the transparent area 25; the transparent area 25 is adapted to the shape of the light emission at the distal end of the endoscope tube 2).
However, the modified device of Rehe and Wang et al. do not disclose a supporting device mechanically rigidly connects the bodies, the support devices and the transparent bodies are at least one of formed by the same material and produced at the same time.
Aoki teaches a supporting device mechanically rigidly connects the bodies, the support devices and the transparent bodies are at least one of formed by the same material and produced at the same time (col.3, lns.3-37, fixing member is arranged to connect together at least a non-optical surface of the first prism and a non-optical surface of the second prism).
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to modify the modified device of Rehe and Wang et al. to have a supporting device mechanically rigidly connects the bodies, the support devices and the transparent bodies are at least one of formed by the same material and produced at the same time as taught by Aoki in order to provide keeping the spacing between the first prism and another prism, which is defined as a second prism, along an optical path at a constant distance (col.3, lns.25-37 of Aoki).
Regarding Claim 18, the modified device of Rehe and Wang et al. teach the claimed invention as discussed above concerning claim 13, but do not teach wherein: the light-refracting interface of the light-steering device is not rotationally symmetric.
Aoki teaches wherein: the light-refracting interface of the light-steering device (prisms 10, 20) is not rotationally symmetric (Figs.1-10, rotationally asymmetric).
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to modify the modified device of Rehe and Wang et al. to have wherein: the light-refracting interface of the light-steering device is not rotationally symmetric as taught by Aoki in order to provide increasing the degree of freedom and also chromatic aberrations can be favorably corrected (col.17, lns.35-55 of Aoki).
Claim 6-7 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Rehe (US 20130267778) in view of Wang et al. (US 20180017806) and in further view of Gmeiner et al. (US 20180344130).
Regarding Claim 6, the modified device of Rehe and Wang et al. teach the claimed invention as discussed above concerning claim 13, wherein the imaging device (Fig.4) is printed directly on a distal light-entrance surface of an image transfer device (Figs.4 and 9, optical fibres) for transmitting the real image or on a light-entrance surface of an image sensor (imaging lens system 13) for capturing the real image (optical fibres, via which the light for illuminating an object to be imaged is transmitted, can run from the connector 11 to the distal end of the endoscope tube 2), but does not disclose wherein: the imaging device is produced by means of 3D printing.
([0014] micro-optical probe tip structures are manufactured via a 3D laser printing process).
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to modify the modified device of Rehe and Wang et al. to have wherein: the imaging device is produced by means of 3D printing as taught by Gmeiner et al. in order to promote enhanced optical efficiency and accuracy without unduly impacting an overall operative probe footprint ([0092] of Gmeiner). 
Regarding Claim 7, the modified device of Rehe and Wang et al. teach the claimed invention as discussed above concerning claim 13, but do not teach wherein the imaging device is produced from a plurality of different materials by means of 3D printing. 
Gmeiner et al. teach wherein the imaging device is produced from a plurality of different materials by means of 3D printing ([0119] optical element 613 can be manufactured of suitable optical (i.e. light-transmissive) materials, such).
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to modify the modified device of Rehe and Wang et al. to have wherein the imaging device is produced from a plurality of different materials by means of 3D printing as taught by Gmeiner et al. in order to being amenable for 3D printing and manufacturing purposes ([0119] of Gmeiner).
Regarding Claim 15, the modified device of Rehe and Wang et al. teach the claimed invention as discussed above concerning claim 13, but do not teach wherein: 
Gmeiner et al. teach wherein: the imaging device is produced by means of 3D printing based on multi-photon absorption or multi-photon polymerization ([0099] the micro-optical 3D printing process is a two-photon laser 3D printing process).
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to modify the device of Rehe to have wherein: the imaging device is produced by means of 3D printing based on multi-photon absorption or multi-photon polymerization as taught by Gmeiner et al. in order to promote enhanced optical efficiency and accuracy without unduly impacting an overall operative probe footprint ([0092]-[0093] of Gmeiner et al.).
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
US 20140236024			Bierhoff et al.
US 20070088203 			Lau; Liming
US 20050250992 			Scherr, Patrick
US 20030179464			Amanai
US 6128144 				Togino
US 5912764 				Togino
US 20180281324			Gie en et al.
US 20190260927			Thiele et al.
Bierhoff et al. (US 20140236024) disclose a medical probe with multi-fiber lumen where the lumen is substantially straight cleaved fibers 10 (i.e. angle end face is small such that no total internal reflection at the interface can take place) are provided which can be connected at their proximal end to an optical console.  (See figure below and [0039]).

    PNG
    media_image1.png
    499
    562
    media_image1.png
    Greyscale

Lau (US 20070088203) discloses a surgical assemblies and methods for visualizing and performing surgical procedures.  For a CCD-tipped endoscope, the CCD chip may be mounted at an angle to face the desired field of view, without the use of an objective lens or prism.  (See figures and [0053]).
Scherr (US 20050250992) discloses an endoscope optics having an outer tube receiving a fiber tube to separate optic fibers running between the tubes from an image guide fitted with a distal objective lens, the objective lens being configured to look downward at an oblique angle relative to the axis of the outer tube.  (See figure below).

    PNG
    media_image2.png
    634
    786
    media_image2.png
    Greyscale

Amanai (US 20030179464) discloses an imaging device. Each of the surfaces of an objective lens 902, an eyepiece 901, a prism 404, an isosceles rectangular prism 405, a mirror 406, and the deformable mirror 409 need not necessarily be planar, and may have any shape such as a spherical or rotationally symmetrical aspherical surface; a spherical, planar, or rotationally symmetrical aspherical surface which is decentered with respect to the optical axis; an aspherical surface with symmetrical surfaces; an aspherical surface with only one symmetrical surface; an aspherical surface with no symmetrical surface; a free-formed surface; a surface with a nondifferentiable point or line; etc  (See figures and [0167]).
Togino (US 6128144) discloses a the camera optical system having a first decentered optical system with a rotationally asymmetric curved surface whose refracting power varies in a first direction perpendicular to an optical axis, and a second decentered optical system with a rotationally asymmetric curved surface whose refracting power varies in a second direction perpendicular to both the optical axis and the first direction.  (See figures and summary).
Togino (US 5912764) discloses a compact endoscope optical system capable of providing a clear image of minimal distortion even at a wide field angle. The endoscope 
Gie en et al. (US 20180281324) disclose a method and a device for producing at least one microstructure (5) on an axial end (1a) of an optical fiber (1). The method comprises the following steps: providing (S10) the optical fiber (1); wetting (S20) the axial end (1a) of the optical fiber (1) with photoresist (2); orienting (S30) the optical fiber (1) and a writing beam of a 3D printer with respect to one another; forming (S40) the at least one microstructure (5) by exposing the photoresist (2) to light with the aid of the 3D printer.  (See figures and [0025]-[0029]).
Thiele et al. (US 20190260927) disclose a method comprising the steps of: providing an image sensor; and forming, by means of a 3D-printing technique, at least two imaging elements directly on the image sensor such that the imaging elements have a common focal plane located on the image sensor and each imaging element has a different focal length and field of view.  (See figures and [0016]-[0021]).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SUNG P HAM whose telephone number is (571)272-2191. The examiner can normally be reached Monday-Thursday 7:30am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SUNG HAM/Examiner, Art Unit 3795                                                                                                                                                                                                        

/TIMOTHY J NEAL/Primary Examiner, Art Unit 3795